DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 and 15-20 are pending, of which Claims 12, 15, & 17 are amended.  Claim 14 is canceled in the response filed on 6/30/2022.  No new matter is found.
Response to Arguments
Applicant’s arguments, filed 6/30/2022, with respect to the rejection(s) of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weil et al. (US 5,242,436) or Kobayashi et al. (US 2012/0095429).
Claim Objections
Claims 1, 12, 17 are objected to because of the following informalities:  
Re Claim 1, in the second clause, Examiner recommends adding a word so it reads “an absorbent core disposed between the topsheet and the backsheet…”  In the third clause, Examiner recommends adding a word so it reads “a primary fastening system and a secondary fastening system…”  
Re Claim 12, in the third clause, Examiner recommends adding a word so it reads “a primary fastening system and a secondary fastening system…”  In the second to last clause, Examiner believes the word “element” should be removed from “stiffening component element.” 
Re Claim 17, in the third clause, Examiner recommends adding a word so it reads “a primary fastening system and a secondary fastening system…”  In the fifth clause, Examiner recommends adding a word so it reads “a lateral extension element joined to the chassis in the front waist region…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites that “a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet,” “a composite comprising a lateral extension element and the chassis” and “an anchoring zone wherein layers of the composite are joined together” (emphasis added).  It is not readily clear if “layers of the composite” would include ALL layers of the composite or only SOME layers of the composite.  Furthermore, it is also confusing if the composite includes the absorbent core because it is not known if the composite comprises ALL layers of the chassis.  Subsequently, Examiner cannot readily determine if the absorbent core is part of the anchoring zone.  For examination, it is assumed that only a portion of the chassis, where there is no absorbent core, is part of the composite, and as a result, the anchoring zone is comprised of an area where all layers of the composite are joined together.  This is based on the disclosure, see [0106] of pre-grant publication US 2021/0145661, where it is stated “the composite 312 may comprise any suitable layers of the article including … layers of the chassis such as the topsheet-backsheet laminate…”  Therefore the disclosure excludes the absorbent core from the composite 312. Claims 2-11 are rejected at least for being dependent on Claim 1.
Re Claim 17, the second to last clause recites “a lateral extension element joined … in the front waist region” lacks antecedent basis.  Claims 20 recites “front waist region” as well. For examination, Examiner assumes that “front waist region” should read as “first waist region.”  Claims 18-19 are rejected at least for being dependent on Claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weil et al. (US 5,242,436).
Re Claim 1, Weil discloses an absorbent article comprising:
a first waist region (where waistband member 76 is disposed in the second/back waist region 58, see Fig. 1), a second waist region (where the waistband member 76 is disposed in the first/front waist region 56, Fig. 1), a crotch region (the longitudinal portion between the two waistband members 76 occupied by absorbent core 28 and leg cuffs 32) disposed between the first and second waist regions;
a chassis comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and the backsheet; and
a primary fastening system and a secondary fastening system, wherein the primary fastening system comprises a primary fastening component (first attachment components 46) disposed on the second waist region and a primary receiving component (second attachment component 48) disposed in the first waist region and operatively engageable with the primary fastening component; and wherein the secondary fastening system comprises a secondary fastening component (first fastening component 112, which extends over fixed portion 93 and tab portion 94) disposed in the first waist region and a secondary receiving component (landing member 42, see Fig. 4) disposed in the second waist region and operatively engageable with the secondary fastening component;
a composite comprising a lateral extension element (elastic side panel member 90 plus topsheet and backsheet portions that are directly bonded to elastic side panel member 90, which can extend in a lateral direction of the article, Figs. 1 & 3) and the chassis (topsheet 24 and backsheet 26 are joined to the elastic side panel member 90);
an anchoring zone wherein layers of the composite are joined (at fixed portion 93);
the anchoring zone being defined by a perimeter (see annotated figures, note that the perimeter can be arbitrarily defined); and
a decoupled zone (at release portion 95, allowing decoupling of tab portion 94 from the topsheet of the article, Col. 14 lines 15-21) adjacent to the anchoring zone and disposed outside of the perimeter;
wherein at least a portion of the secondary fastening component is disposed in the anchoring zone and wherein a portion of the composite is longitudinally inboard of the secondary fastening component and within the decoupled zone (see annotated figures).

    PNG
    media_image1.png
    274
    470
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (composite)][AltContent: rect][AltContent: arrow][AltContent: textbox (lateral extension element)][AltContent: rect][AltContent: arrow][AltContent: textbox (anchoring zone)][AltContent: rect][AltContent: arrow][AltContent: textbox (decoupled zone)]

    PNG
    media_image3.png
    669
    473
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (composite)][AltContent: rect][AltContent: arrow][AltContent: textbox (first waist region)][AltContent: rect][AltContent: arrow][AltContent: textbox (second waist region)][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (decoupled zone)][AltContent: textbox (anchoring zone)]
Re Claim 2, Weil also discloses that the decoupled zone comprises a zone of detachment (Col. 14 lines 15-21, where release portion 95 allows tab portion 94 to be decoupled from the topsheet of the article when a user is ready to put on the article).
Re Claim 3, Weil also discloses that the decoupled zone comprises a zone of weakness (Col. 14 lines 15-21 discloses that tab portion 94 can easily separate from release portion 95 when the user is about to put on the article).  Without more detailed claim limitation of what “zone of weakness” needs to be, it is broadly interpreted to be a weak bond/adherence that can be separated without destroying the adjacent structures.
Re Claim 4, Weil also discloses that the lateral extension element comprises a combination belt structure (see annotated figures).  Without detailed claim limitation of what “combination belt structure” needs to be, Examiner asserts that topsheet, backsheet, and elastic side panel 90 combined together to form at least a portion of a belt structure, as shown in annotated figures.
Re Claim 6, Weil also discloses that a portion of the composite is disposed laterally inboard of the secondary fastening component and is within the decoupled zone (see annotated figures).
Re Claim 8, Weil also discloses that the perimeter comprises at least one straight line portion (e.g. see annotated figures, also note that perimeter can be arbitrarily set).
Re Claim 9, Weil also discloses that the perimeter comprises at least one curved portion (see annotated figures).
Re Claim 11, Weil also discloses an elastic waistband (waistband member 76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weil.
Re Claim 5, Weil discloses the invention of claim 1 but does not explicitly disclose that at least about 25% of the secondary fastening component is disposed within the anchoring zone.  However, the figures suggests that about half of the secondary fastening component is attached to the composite in the anchoring zone, thus guiding one to start making an article as shown.  Through routine experimentation, it is likely that one skilled in the art at the time of filing would result in an article that has 25% or more of its secondary fastening component in the anchoring zone.  Note that the portion/area of the secondary fastening component in the anchoring zone affects how strongly the secondary fastening component is permanently joined to the chassis.
Re Claim 12, Weil discloses an absorbent article comprising:
a first waist region (where waistband member 76 is disposed in the second/back waist region 58, see Fig. 1), a second waist region (where the waistband member 76 is disposed in the first/front waist region 56, Fig. 1), a crotch region (the longitudinal portion between the two waistband members 76 occupied by absorbent core 28 and leg cuffs 32) disposed between the first and second waist regions;
a chassis comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and the backsheet; and
a primary fastening system and a secondary fastening system, wherein the primary fastening system comprises a primary fastening component (first attachment components 46) disposed on the second waist region and a primary receiving component (second attachment component 48) disposed in the first waist region and operatively engageable with the primary fastening component; and 
wherein the secondary fastening system comprises a secondary fastening component (first fastening component 112, which extends over fixed portion 93 and tab portion 94) at least partially disposed in a bending resistant zone (see annotated figure below) of the first waist region and a secondary receiving component (landing member 42, see Fig. 4) disposed in the second waist region and operatively engageable with the secondary fastening component;
wherein the bending resistant zone comprises a stiffening component (tape tab 92 in the bending resistant zone, the portion directly attached to the topsheet, which is also part of 95);
wherein the stiffening component is in at least partial overlapping relationship with the secondary fastening component (see Fig. 3 where tape tab 92 overlaps with first fastening component 112 in the bending resistant zone).

    PNG
    media_image1.png
    274
    470
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (bending resistant zone)][AltContent: rect][AltContent: arrow][AltContent: textbox (lateral extension element)]Weil does not disclose that the bending resistant zone comprises a stiffness of at least 0.2 N/mm.  However, Weil discloses that release portion (95) extends in a way to distribute the load from the tape tab (92) to the rest of the article, thus suggesting that the region needs to have a stiffness that would prevent it from folding/twisting, which may end up concentrating load instead of distributing the load.  One skilled in the art at the time of filing would be motivated to give sufficient stiffness to the zone where the fastening element is attached so as to ensure transfer of load away from a single point of the article, thus ensuring a more comfortable fit.
Re Claim 13, Weil also discloses a lateral extension element (see annotated figures), wherein the lateral extension element is in at least partial overlapping relationship with the bending resistant zone and wherein the lateral extension element comprises a first lateral edge and a second lateral edge.  Weil dose not disclose that the secondary fastening component is disposed between the first and second lateral edges, however, by merely extending the size/length of fastening component (112) and its backing surface (99), the secondary fastening component would easily extend into an area between the first and second lateral edges of the lateral extension element.  Such changes in sizes would be obvious to one skilled in the art and doing so many increase the area of the fixed portion (93) and improve the bond between the fastening component and the article or better at distributing/transferring load from the tab portion (94) of the fastening component (112) to the rest of the article.
Re Claim 15, Weil does explicitly disclose that the stiffening component is selected from the group consisting of folded material, a nonwoven, a film, adhesive and combinations thereof.  However, Weil discloses that article has another element for releasable engagement with the same adhesive (96, which is the material used for first fastening component 112) is made of a film (Col. 16 lines 28-37).  Since the release portion (95) of Weil serves the exact same purpose (Col. 14 lines 15-21) as that of said another element, it would be obvious to use the same film material, which is already employed elsewhere in the same article.
Re Claim 16, Weil also discloses an elastic waistband (76).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weil in view of Rutter et al. (WO 01/56526).
Re Claim 10, Weil teaches the invention of claim 1 but does not disclose that the perimeter comprises a plurality of discrete bond sites.  Weil shows in Fig. 3 that in the anchoring zone of the composite, the topsheet and backsheet are directly joined to each other, and the perimeter (as well as the entire anchoring zone) is defined by this direct bond.  Rutter discloses an absorbent article wherein the topsheet and the backsheet are bonded by discrete bonding sites along the peripheries of the article (page 2 lines 28-30).  It would have been obvious to one skilled in the art at the time of filing to modify Weil with the bonding method of Rutter since the simple substitution of a known element/bond for another to obtain predictable results (e.g., using the plurality of discrete bonding sites as taught by Rutter to join topsheet and backsheet together at the periphery to make an absorbent article) establishes prima facie case of obviousness (MPEP 2143).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0095429) in view of Schlinz et al. (US 2009/0299323) as evidenced by Guralski et al. (US 2003/0135192).
Re Claim 17, Kobayashi discloses an absorbent article comprising:
a first waist region (front portion A, see Fig. 2), a second waist region (rear portion B, Fig. 2), a crotch region (crotch portion C) disposed between the first and second waist regions;
a chassis (absorbent assembly 3) comprising a topsheet (31), a backsheet (32), and an absorbent core (33) disposed between the topsheet and backsheet; and
a lateral extension element (elastic members 24, or the front outer cover 2A) joined to the chassis in the first waist region in an anchoring zone defined by a perimeter;
wherein the anchoring zone (combination of E8 and M8, [0124] “E8 and M8 indicate bonded regions where the absorbent assembly 3 is bonded to the front outer cover 2A”) comprises a varied width, as measured in a lateral direction, having a maximum width WAZmax (width of adhesion region E8, Fig. 6, [0124]), and a minimum width, WAZmin (W8, Fig. 6), wherein the maximum width, WAZmax, is in an area that is longitudinally outboard of the minimum width ([0126], Fig. 6).
Kobayashi does not disclose a primary fastening system and a secondary fastening system.  Schlinz discloses an absorbent article having a primary fastening system (fastening system 80) comprising a primary fastening component (84, Fig. 2) disposed in a second waist region and a primary receiving component (82) disposed in a first waist region and operatively engageable with the primary fastening component (Fig. 1); and a secondary fastening system (secondary fastening system 200, [0052], Fig. 2) comprising a secondary fastening component (212, in fastener region 208, [0052]-[0053]) disposed in the first waist region and a secondary receiving component ([0053] “outer surface of each front side panel 34 suitably defines a corresponding fastening component”) disposed in the second waist region and operatively engageable with the secondary fastening component ([0053]).  It would have been obvious to one skilled in the art at the time of the invention to modify Kobayashi with the additional side panels and associated fastening systems taught by Schlinz to make the article refastenable (evidenced by Guralski, in particular Fig. 4).
Re Claim 18, Kobayashi and Schlinz combine to teach the invention of claim 17 but they do not explicitly disclose that the perimeter comprises a curvilinear portion.  However, since the anchoring zone is simply a bonding region where adhesive is applied between the chassis and the front outer cover, the perimeter marking the anchoring zone/bonding region does not need to be formed from only straight lines.  Merely changing the bonding region shape to include some curved edges, e.g., with rounded corners or a polygon with some curved sides, requires only routine skills in the art and may be considered a design choice.
Re Claim 19, Kobayashi also shows that the perimeter comprises a straight portion (see Fig. 6).
Re Claim 20, Kobayashi and Schlinz combine to teach the invention of claim 17 but they do not explicitly disclose that the first waist region comprises a bending resistant zone having a stiffness of at least 0.2 N/mm.  However, since the chassis is attached to a portion of the first waist region, it is reasonably expected that the stiffness in that area where the chassis overlaps with the first waist region would be rather large.  One skilled in the art at the time of filing is likely to have already arrived at a bending resistant zone that has the claimed stiffness.  Alternatively, one skilled in the art would want to make that zone more stiff so the absorbent core within the chassis would not easily fold and potentially compromising its ability to uptake exudates.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 7, based on the interpretation of Weil, it is impossible to have a portion of the composite being disposed laterally outboard of the secondary fastening component and is within the decoupled zone.  Doing so would completely destroy the Weil fastening system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S SU/            Primary Examiner, Art Unit 3781
1 November 2022